Citation Nr: 0125481	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-02 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than 
October 22, 1998, for service connection for status post 
rupture, left supraspinatus muscle and tendon, arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001, rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an effective date earlier 
than October 22, 1998 for service connection for status post 
rupture, left supraspinatus muscle and tendon, arthritis.  
The veteran expressed disagreement with the denial and the 
current appeal ensued.  

The veteran was scheduled for a videoconference hearing on 
July 18, 2001, before the undersigned.  He failed to report.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  Service connection for left shoulder injury was denied by 
rating decision of May 1946.  The veteran was notified of the 
denial by letter from the RO dated that same month and did 
not appeal.  

2.  On October 22, 1998, the veteran requested that his claim 
for service connection for injury of the left shoulder be 
reopened.  

3.  By rating decision of August 1999, service connection for 
the veteran's left shoulder disability was granted, effective 
October 22, 1998, the date of the reopened claim.  

CONCLUSIONS OF LAW

1.  The May 1946 rating decision is final.  38 U.S.C.A. 
§ 7105(a), (b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2001).

2.  An effective date earlier than October 22, 1998 for 
service connection for status post rupture, left 
supraspinatus muscle and tendon, arthritis is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400(r) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1946, the veteran filed a claim for entitlement to 
service connection for injury to the left shoulder.  By 
rating decision of May 1946, service connection for injury to 
the left shoulder was denied.  The RO indicated that the 
injury was not found on the last examination in his service 
medical records.  He was notified of the denial by letter of 
that same month and informed by that letter that he could 
appeal the decision.  He was told that he had one year from 
the date of the letter to file an appeal and if any evidence 
was submitted subsequent to the expiration of the one year 
appeal period, it would be considered a new claim.  No appeal 
was submitted during the one year period.  

On October 22, 1998, the veteran submitted a statement to VA 
indicating his desire to reopen his claim for service 
connection for his left shoulder, which he claimed that he 
fractured in service.  He submitted duplicate copies of his 
service medical records and May 1998 private treatment and 
physical therapy records from Broward Orthopaedic 
Specialists.  By rating decision of August 1999, service 
connection for status post rupture, left supraspinatus muscle 
and tendon, arthritis was granted, effective 
October 22, 1998, the date of the veteran's reopened claim.  
(The rating decision designates the muscle as "left supra 
spinitir" muscle, based upon such designation in the service 
medical record.  The Board herein makes reference to the 
muscle by its correct designation, supraspinatus.  See 38 
C.F.R. § 4.73, Diagnostic Code 5304.)


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Regulations 
have recently been adopted that effectuate the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
C.F.R. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).

In January 2001, the RO denied the veteran's claim for an 
earlier effective date for the grant of service connection 
for the left shoulder disability.  Although the  VCAA had 
been enacted when the RO adjudicated the appellant's claim 
for earlier effective date, there is no indication in the 
record that the VCAA was considered during this appellate 
period.  The question the Board must now address is whether 
there is any duty of assistance or notice required by the new 
law that has not already been substantially completed in this 
case, and, if not, whether there is any prejudice to the 
appellant in the Board's consideration of this question 
without referring it to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
appellant was given notice of the laws and regulations 
pertaining to effective dates in the rating decision of 
January 2001 and in the statement of the case in 
February 2001.  He was told of his right to a hearing and 
when he requested a hearing, he was scheduled a 
videoconference hearing for July 8, 2001.  He did not report.  
The relevant information submitted on behalf of his claim in 
1946 and when he reopened the claim in 1998 are associated 
with the file.  The substantive laws and regulations to be 
applied are the same as those of which the appellant has had 
notice, and he has presented cogent argument in support of 
his claim.  There is no prejudice to him in deciding his 
claim on the merits, because he has been told what the 
requirements are to prove his claim, has been provided ample 
opportunity to present evidence meeting those requirements, 
and has been provided the opportunity to testify at hearing.  

This appeal arises from the veteran's claim of entitlement to 
an effective date earlier than October 22, 1998, for the 
grant of service connection for his left shoulder disability.  
There is no application form that is required in order to 
claim entitlement to an earlier effective date, and there is 
thus no issue as to substantial completeness of an 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).

Effective dates are established through application of the 
law to the facts in the particular case, and the veteran was 
informed of that law and of the reason for the effective date 
assigned in both the rating decision and the statement of the 
case.  He has thus had notice of the information and evidence 
necessary to support his claim.  See 38 U.S.C.A. § 5103 (West 
Supp. 2001);  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).

The Board also notes that the veteran's representative has 
indicated that the veteran failed to report for his 
videoconference hearing on July 18, 2001.  He also stated 
that although he does not know why the veteran did not report 
for the hearing, he was requesting one last opportunity for 
the veteran to have a hearing before a final decision is 
rendered.  If an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdraw.  No further request for a 
hearing will be granted in the same appeal unless such 
failure to appear arose under such circumstances that a 
timely request for postponement could not have been submitted 
prior to the scheduled hearing date.  A motion for a new 
hearing date following a failure to appear must be in 
writing; must be submitted not more than 15 days following 
the original hearing date; and must set forth the reason, or 
reasons, for the failure to appear at the originally 
scheduled hearing and the reason, or reasons, why a timely 
request for postponement could not have been submitted.  
38 C.F.R. § 20.702(d) (2001).  In the instant case, the 
veteran failed to report for his hearing and did not ask that 
the hearing be rescheduled.  The request from the veteran's 
representative to reschedule the hearing was not submitted in 
writing within 15 days following the original hearing date, 
and the representative has stated that he did not know the 
reason why the veteran failed to report for his 
videoconference hearing.  Therefore, this case will be 
processed as if the request for a hearing has been withdrawn 
and the representative's request to reschedule the hearing is 
denied.  

There is no unfulfilled duty to assist in obtaining evidence 
to substantiate the claim, because there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(d)).  There is no 
indication of additional potentially relevant and available 
records that the RO has not requested, and there is 
sufficient evidence to proceed with appellate review.  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case, as will be discussed more 
fully below.  Further development and further expending of 
VA's resources is not warranted.

Likewise, there is no prejudice in the Board's consideration 
of the regulations in the first instance, because the 
regulations simply restate the requirements of the VCAA.


B.  Effective Date

The veteran contends, in essence, that he filed a claim for 
service connection for a left shoulder injury in 1946, and 
service connection for his status post rupture, left 
supraspinatus muscle and tendon, arthritis should have been 
granted effective December 1945, the date he was honorably 
discharged from service or in March 1946, the date he 
initially filed his claim.  He maintains that he injured his 
left shoulder in service in 1943, it initially was 
undiagnosed, he was later hospitalized and treated, and he 
has continued to have this same disability.  He also asserts 
that he was examined in 1946, was not fully examined, and was 
dismissed as a "goldbrick."  Finally, he states that he was 
not properly advised of his right to appeal.  

The effective date for service connection is governed by law 
and regulation.  Under generally applicable criteria, the 
effective date of reopened claims will be the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(r) (2001).  

The veteran filed a claim for service connection for injury 
to his left shoulder in March 1946, shortly after his 
separation from service.  At that time, his claim was 
evaluated on the basis of the evidence of record at that 
time, which included his service medical records.  His 
separation examination showed he sustained a fracture of the 
left shoulder in service, but the examination also indicated 
no abnormalities were noted.  The RO denied his claim for 
service connection because there was no evidence of 
disability on the last examination.  

Although the veteran asserts that he was not adequately 
notified of his right to appeal, the evidence of record shows 
otherwise.  He was notified by the RO of the denial of 
service connection for an injury of the left shoulder by 
letter dated in May 1946.  In that letter, he was also 
informed by VA that it was his privilege to enter an appeal 
to the decision and that the appeal period was one year from 
the date of the notice letter.  Any evidence submitted 
subsequent to the expiration of the one year appeal period 
would be considered a new claim.  This letter was sent to the 
address indicated on the veteran's claim form and the veteran 
has not stated that he did not receive notice of his denial.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(a), (b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).  Since the veteran did not 
file a NOD to the May 1946 notice letter, and there is no 
evidence of record that indicates that he did not receive the 
notice letter, the May 1946 rating decision is final.  

Since the May 1946 rating decision is final, the earliest 
date that the veteran could be awarded service connection for 
status post rupture, left supraspinatus muscle and tendon, 
arthritis is the date of receipt of the claim or the date 
entitlement arose, whichever date is the later.  The veteran 
submitted a statement requesting to reopen his claim, and 
that statement was received by VA on October 22, 1998.  
Attached with that statement were duplicate copies of his 
service medical records and private medical records, showing 
that he had a left shoulder disability and that he continued 
to receive treatment for the disability.  A reopened claim is 
any application for a benefit received after final 
disallowance of an earlier claim, or any application based on 
additional evidence.  38 C.F.R. § 3.160(e) (2001).  The RO 
reopened the claim for service connection for a left shoulder 
injury on October 22, 1998, the date the request to reopen 
the claim was received by VA.  There was no other evidence, 
medical or otherwise, received by VA in connection with an 
attempt to reopen the claim for a left shoulder disability 
before that date, or that VA was considered to have 
constructive notice of receipt (see Dunn v. West, 11 Vet. 
App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992)).  There is no provision of law or regulation that 
would permit the Board to assign an effective date earlier 
than the date of the reopened claim.  

Accordingly, as the May 1946 rating decision is final, and as 
the record shows no evidence of a chronic left shoulder 
disability nor an attempt to reopen the claim for service 
connection for a left shoulder injury before 
October 22, 1998, there is no legal basis to assign an 
effective date for service connection for a left shoulder 
disability prior to that date.


ORDER

An effective date earlier than October 22, 1998, for service 
connection for status post rupture, left supraspinatus muscle 
and tendon, arthritis is denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

